Exhibit 10.4




RELEASE OF SECURITY INTEREST AND SUBORDINATION AGREEMENT

(Liens)




 

This Release of Security Interest and Subordination Agreement is made and
entered into as of the 17th day of October, 2006, by and between MARQUETTE
COMMERCIAL FINANCE, INC. (“MCF”) and GOTTBETTER

CAPITAL MASTER, LTD. (“Creditor”) and is to witness the following:




 

WHEREAS, MCF and Adsouth Marketing, LLC (“Client”) entered into an Account
Transfer and Purchase Agreement (the “Purchase Agreement”) under which MCF from
time-to-time, purchases accounts receivable (the "Accounts") from the Client;
and




WHEREAS, to secure all present and future indebtedness, obligations and
liabilities of the Client to MCF (including, without limitation, under the
Purchase Agreement), Client granted MCF a security interest in, inter alia, all
of its present and future Accounts, general intangibles, documents, instruments,
chattel paper, contract rights and inventory (all of which will hereafter
collectively be referred to as the “Collateral”); and




WHEREAS, Client also grants MCF a security interest in each and every Account
purchased by MCF under the Purchase Agreement (“Purchased Accounts”); and




WHEREAS, Client has borrowed or has the right to borrow certain sums of money
from, obtained credit from or is otherwise obligated to Creditor; and




WHEREAS, to secure the indebtedness and obligations of Client to Creditor,
Client has granted or will grant to Creditor a security interest in certain of
its assets, including all of its Accounts and inventory; and




WHEREAS, MCF and Creditor desire to establish, as between themselves, the
relative priority and manner of enforcing their respective security interests
in, and rights with respect to, the Collateral and the Purchased Accounts and to
provide for certain other matters.




NOW, THEREFORE, for and in consideration of the foregoing, the mutual benefits
to be received by the

parties hereto, and the covenants and agreements contained herein, MCF and
Creditor agree to the following:







1. Release of Creditor's Security Interests. In consideration of the increased
liquidity provided to Client by the MCF purchase of Purchased Accounts, which
Creditor acknowledges is for a full, fair and valuable consideration to Client,
and which liquidity may be instrumental in a reduction of the indebtedness or
obligations by Client to Creditor, Creditor hereby releases and discharges any
security interest in all Purchased Accounts and hereby waives any and all claims
or interest it has or might have in and with respect to the Purchased Accounts,
regardless of (a) when its interest became perfected, (b) when the Purchased
Accounts were purchased, (c) the value of the Purchased Accounts, (d) the
consideration given or promised therefore, or (e) the amount Creditor is owed by
Client.

 

Creditor waives, releases and discharges any interest it has or might have in
any Purchased Accounts as representative of the proceeds of any of Client’s
inventory or any payments received by MCF on the Purchased Accounts as well as
all goods returned under the Purchased Accounts. Creditor further acknowledges
and understands that it has no interest of any kind or character, security or
otherwise, in the Purchased Accounts or the proceeds therefrom. Creditor further
waives any right it might have, by law or otherwise, to receive notice, or any
obligation on the part of MCF to give notice, of any kind, at any time, of the
purchase by MCF of any or all of the Accounts. Upon such purchase, any interest,
security or otherwise, that Creditor has in such Purchased Accounts, is
automatically waived and released in and to such Purchased Accounts without
further action of any kind on the part of MCF or Client.




2. Subordination of Creditor's Security Interests. Without limiting or altering
the validity or effectiveness of the provisions in Section 1 herein pertaining
to the release and waiver of security interests in Purchased Accounts, Creditor
hereby subordinates its security interest in the Collateral to the security
interest of MCF in the Collateral and Creditor agrees that its security
interest, whenever granted and/or perfected in the Collateral, will be inferior,
junior and secondary to the security interests held by MCF in the Collateral.
Creditor agrees that if Creditor from time to time comes into possession of any
payment on Accounts owing by any account debtors, all of such payments shall be
held in trust for the benefit of MCF and shall be paid immediately to MCF.





1




--------------------------------------------------------------------------------

3. Reliance by MCF. This Agreement is an irrevocable and continuing agreement of
subordination and MCF may continue to rely upon same in providing financing and
other financial accommodations to or for the benefit of Client. In connection
therewith, MCF may without notice to or consent from Creditor and without
impairing the rights and obligations of the parties under this Agreement (a)
release any person or entity now or hereafter liable upon any of the MCF
Obligations, (b) renew, extend or modify the terms of any document or instrument
evidencing, governing, securing or guaranteeing any of the MCF Obligations,
and/or (c) provide additional financing to Client after the date hereof.




4. No Commitment. It is understood and agreed that this Agreement shall in no
way be construed as a commitment or agreement by MCF to continue financing
arrangements with Client and that MCF may terminate such arrangements at any
time, in accordance with MCF’s agreements with Client.




5. Financial Condition of Client. Creditor has adequate means to obtain from
Client on a continuing basis information concerning the financial condition of
Client and Creditor is not relying on MCF to provide such information now or in
the future. Creditor acknowledges and agrees that MCF is not obligated to keep
Creditor informed of Client’s financial condition.




 6. Enforcement of Remedies and Notice. The Client shall not be entitled for any
purpose or under any circumstances to rely upon the failure of MCF or Creditor
to comply with the terms hereof. Nothing herein contained shall be deemed to
authorize Client to take any action not permitted under any agreement between
Client and MCF or Creditor. Client shall not be deemed to be a third party
beneficiary to this Agreement or to have any rights hereunder whatsoever. Until
termination of this Agreement, Creditor agrees not to (a) take any action to
foreclose, repossess, marshall, control or exercise any remedies with respect to
any property included within the Collateral, (b) not to join in any petition for
bankruptcy or assignment for the benefit of creditors agreement affecting Client
or any of its assets, or seek to appoint a receiver for all or any portion of
Client’s assets, (c) take any action with respect to any property included
within the Collateral which could reasonably be expected to interfere with the
day-to-day operation of the business of Client, or (d) make any contact or
communications, directly or indirectly, (including without limitation
notification or confirmation) with any account debtor or obligor with respect to
any Accounts, chattel paper, instruments or general intangibles. Creditor agrees
to deliver to MCF and/or authorize the filing of duly executed UCC amendments
with respect to any UCC financing statements on file between Creditor and Client
in order to reference that Creditor’s security interest in the subject
collateral is subject to the terms and provisions of this Agreement.

 

7. No Challenge to Validity. Both MCF and Creditor covenant and agree not to
take any action to seek to avoid or set aside the perfected security interest in
the Purchased Accounts or the Collateral or to seek to rescind, modify, or
circumvent the provisions of this Agreement.




8. Termination. This Agreement shall terminate when both of the following events
have occurred and exist simultaneously: (a) full and final payment in cash of
all amounts owing to MCF by Client, and (b) termination or expiration of the
Purchase Agreement and of all obligations and commitments of MCF to provide
financing to Client.




9. Amendment. This Agreement may not be amended except by written agreement
executed by both MCF and Creditor.




10. Captions. Captions as used in this Agreement are for convenience only, and
shall not affect the construction of this Agreement.




11. GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE PARTIES HERETO
AGREE THAT TARRANT COUNTY, TEXAS WILL BE THE EXCLUSIVE VENUE FOR LITIGATION OF
ANY DISPUTE OR CLAIM ARISING UNDER OR RELATED TO THIS AGREEMENT. THE PARTIES
HERETO WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND ARISING OUT OF OR RELATING TO THIS AGREEMENT.




12. Successors and Assigns. Unless otherwise herein provided, this Agreement
shall be binding upon and inure to the benefit of all successors and assigns,
including, without limitation, such transferee of any of the obligations of
Client to MCF or to Creditor under any agreement or by law. Any transferee of
the obligations or indebtedness owed by Client to Creditor or any part thereof,
shall take such obligations or indebtedness or any part thereof subject to the
provisions of this Agreement.








2




--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the complete and integrated
agreement of both MCF and Creditor with respect to the subject matter hereof,
supersedes all prior or contemporaneous oral agreements, discussions or
negotiations, and may not be orally modified or supplemented by parol or
extrinsic evidence.




 




14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which constitute but one
agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally effective as delivery of a manually executed
counterpart of this Agreement.




 




 IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above written.




 




 




GOTTBETER CAPITAL MASTER, LTD.




 By: /s/ ADAM S. GOTTBETTER




 Printed Name: Adam S. Gottbetter




 Title: Director

 

 

 MARQUETTE COMMERCIAL FINANCE, INC.




  By:




 Printed Name:




 Title:




 




 




ACKNOWLEDGMENT BY CLIENT




The undersigned, being the Client named in the foregoing Agreement, hereby (i)
accepts and consents to such Agreement, (ii) agrees to be bound by all of the
provisions thereof, (iii) agrees to recognize all priorities and other rights
granted thereby, and (iv) acknowledges and agrees that such Agreement may be
altered, modified or amended by MCF and Creditor without notice to or consent of
Client.




 

ADSOUTH MARKETING, LLC




By: MFC Development Corp., its sole Member







By: /s/ NANCY DUITCH




Name: Nancy Duitch




Title: CEO




Date: November 7, 2006





3


